UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6561



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ALBERT SHAW NELSON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (CR-95-333)


Submitted:   October 31, 2000          Decided:     November 16, 2000


Before WIDENER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Albert Shaw Nelson, Appellant Pro Se. Marvin Jennings Caughman,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Albert Shaw Nelson appeals the district court’s order denying

his motion for a new trial pursuant to Fed. R. Crim. P. 33.     We

have reviewed the record and the district court’s opinion and find

no reversible error.   Accordingly, we affirm on the reasoning of

the district court. United States v. Nelson, No. CR-95-333 (D.S.C.

Mar. 31, 2000).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2